UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary proxy statement ¨Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ýDefinitive proxy statement ¨Definitive Additional Materials ¨Soliciting Material Under § 240.14a-12 BioCancell Therapeutics Inc. (Name of Registrant as Specified in its Charter) (Names of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: BIOCANCELL THERAPEUTICS INC. NOTICE OF SPECIAL GENERAL MEETING OF STOCKHOLDERS TO BE HELD ONJULY 18, 2012 To the Stockholders of BioCancell Therapeutics Inc.: NOTICE IS HEREBY GIVEN that the Special General Meeting of Stockholders of BioCancell Therapeutics Inc., a Delaware Corporation (the “Company”), will be held at the offices of the Company's attorneys, GKH & Co., 40th Floor, 1 Azrieli Center, Tel Aviv 67021 Israel, onJuly 18, 2012, at10:00 a.m.,Israel time (the “Special GeneralMeeting”), for the following purposes: 1. Approval of a private placement of shares of common stock of the company to Clal Biotechnology Industries Ltd. 2.
